OPINION of the court
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order, insofar as appealed from, affirmed, with costs. The “release” signed by plaintiffs confirmed their agreement expressed in change order 1M-5 to accept the contract unit price for installation of the 22-foot extension of 42-inch sewer pipe, and precluded, as a matter of law, their subsequent attempt to litigate the issue of price to be paid for that work. The disposition of plaintiffs’ fourth cause of action concerning subsurface conditions encountered on the project involves only factual determinations which are not within this court’s power to review.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg and Meyer. Taking no part: Judge Gabrielli.